Exhibit 10.1

 

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD TERM SHEET

 

Name:         Soc. Sec. No.:      Grant Date:         Grant Date
FMV:      Number of RSUs:         Vesting:     

 

1. Award. Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Restricted Stock Units indicated above. Each Restricted Stock Unit entitles you
to receive one share of Common Stock of the Company upon the terms and subject
to the conditions set forth in the Company’s 2001 Long-Term Incentive Plan (the
“Plan”) and this Award. Prior to the distribution of any shares, this Award
represents an unsecured obligation, payable only from the general assets of the
Company.

 

[Performance Vesting. Describe performance vesting terms, if any]

 

The number of shares of Common Stock issued upon vesting will be net of shares
withheld by the Company to satisfy the minimum statutorily required federal,
state and local withholding obligations. Shares of Common Stock will be issued
to you or, in case of your death, your beneficiary designated in accordance with
the procedures specified by the Administrator. If at the time of your death,
there is not an effective beneficiary designation on file or you are not
survived by your designated beneficiary, the shares will be issued to the legal
representative of your estate.

 

2. Termination.

  (a) If you cease to be employed due to your death, permanent disability or
Retirement, X% of then unvested Restricted Stock Units awarded hereby will vest
as of the first business day of the month following the date of termination of
your employment. “Retirement” is defined as having attained at least 55 years of
age and at least 10 years of completed service with the Company or its
subsidiaries.

  (b) If you cease to be employed other than due to a termination described in
(a) above, all then unvested Restricted Stock Units (including dividend
equivalents thereon) awarded hereby shall immediately terminate without notice
to you and shall be forfeited.

  (c) In the event of a Transaction, other than a dissolution, liquidation, or
corporate reorganization of the Company, all then unvested Restricted Stock
units awarded hereby will vest as of the first business day of the month
following the effective date of the Transaction.

 

3. Dividend Equivalents. During the period beginning on the grant date as
indicated above and ending on the date that the Restricted Stock Unit is settled
or terminates, whichever occurs first, you will receive cash payments based on
and payable at approximately the same time as the cash dividend that would have
been paid on the Restricted Stock Unit had the Restricted Stock Unit been an
issued and outstanding share of Common Stock on the record date for the
dividend. Dividend equivalent payments will be net of federal, state and local
withholding taxes.

 

4. Tax Withholding. The Company will withhold from the number of shares of
Common Stock otherwise issuable under this Award a number of shares necessary to
satisfy the minimum statutorily required federal, state and local tax
withholding obligations. Shares will be valued at their Fair Market Value when
the taxable event occurs.

 

5.

Deferral. Subject to the Administrator’s determination that this right of
deferral or any term thereof complies with applicable laws or regulations in
effect from time to time, at any time at least 12 months prior to the vesting
date, you may make a one-time election to defer the issuance of the Common Stock
issuable with respect to all (but not less than all) of the Restricted Stock
Units scheduled to vest on that date until a specified year not less than five
years and not more than 10 years beyond the original vesting date. In the

 

5



--------------------------------------------------------------------------------

 

event of such determination, the Administrator may, in its discretion, deny you
this right of deferral altogether or modify such terms as it deems necessary or
advisable to comply with applicable law and regulations.

 

6. Nontransferable. You may not sell, assign, pledge, encumber or otherwise
transfer any interest in the Restricted Stock Units or the right to receive
dividend equivalents thereon except as permitted by the Plan.

 

7. Other Restrictions. The issuance of Common Stock under this Award is subject
to compliance by the Company and you with all applicable legal requirements
applicable thereto, including tax withholding obligations, and with all
applicable regulations of any stock exchange on which the Common Stock may be
listed at the time of issuance. The Company may delay the issuance of shares of
Common Stock under this Award to ensure at the time of issuance there is a
registration statement for the shares in effect under the Securities Act of
1933.

 

8. Additional Provisions. This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Award are used as defined in the Plan. If
the Plan and this Award are inconsistent, the provisions of the Plan will
govern. Interpretations of the Plan and this Award by the Committee are binding
on you and the Company.

 

9. No Employment Agreement. Neither the award to you of the Restricted Stock
Units nor the delivery to you of this Award or any other document relating to
the Restricted Stock Units will confer on you the right to continued employment
with the Company or any Affiliate.

 

6